Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 4/27/22 has been entered and fully considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the claim is indefinite because it is unclear how is the inflatable chamber “for releasably engaging the at least one support and attachment element” thus rendering the scope of the claim unascertainable. The examiner cannot determine, from the claim language, what is the relationship between the inflatable chamber and the support and attachment element for it to be “for releasable engaging” or how is this engagement possible. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 13, 15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan US 2008/0098679 A1 (hereinafter ‘Chan’).
In regard to claims 1 and 13, Chan teaches a system (B) for protecting a structure (see MPEP 2114, the gate assembly of Chan is fully capable of protecting a structure) the system comprising: 
at least one support and attachment element (frame C) for attachment to the structure; and 
a barrier panel (B1) for attachment around at least a portion of the structure (F) by the at least one support and attachment element (see figs. 3-6); 
the barrier panel comprising an inflatable chamber (see fig. 7 -note that when the chamber is inflated, an additional tube-like chamber is formed at the edge of the barrier, see [0015]) along at least one edge thereof for releasably engaging the at least one support and attachment element.  As best understood, the inflatable tube engages with the support attachment as seen in fig. 7, and it can be released when the screws and plates are removed. 
With respect to claim 13, note that the tubing structure formed when inflating the barrier, is located at an edge of the barrier as seen in fig. 7. 
In regard to claim 10, Chan teaches the claimed invention wherein the inflatable chamber is an inflatable tubing (see fig. 7, inflating the chamber D generates a tube like structure past the plate frame) configured to expand upon receiving pressurized fluid and form a seal between the at least one support and attachment element and the barrier panel along the at lest one edge thereof (see [0019]).
In regard to claim 15, Chan teaches the claimed invention wherein the at least one support and attachment element is a sealing element configured for receiving and retaining an edge of the protective panel (see [0027] and figs. 4, 7).
In regard to claim 20, Chan teaches the claimed invention wherein securing the at least one structure protective panel to the at least one sealing element involves pumping the tubing of the at least on of the edges with air or liquid (see [0027] and figs. 4, 7). Note that when the panel is inflated, the tubing is also inflated as seen in fig. 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Stewart et al. US 7,690,865 B1 (hereinafter ‘Stewart’).
In regard to claims 2, Chan teaches claimed invention wherein the at least one support and attachment element comprises at least one coupling element (C2).
and at least one second coupling element (C1) configured for resealable engagement with a corresponding first element (see fig. 4). Note that the assembly of Chan can be put together and disassembled as needed by undoing the fasteners.
Chan does not explicitly teach the at least one first coupling element mounted under a soffit or roof overhang of the structure. 
Stewart teaches a system (10) for protecting a structure comprising a support and attachment element (40) and a barrier panel (18), wherein the support and attachment element is mounted under a soffit or roof overhang of the structure (see col. 3, ln. 29 AND figure 1).
It would have been obvious, to one of ordinary skill in the art, to mount the protection system of Chan under a soffit or roof overhang of the structure, as taught by Stewart, so as to facilitate rapid deployment of the barrier thus provide optimal protection.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Hendee US 6,412,540 B2 (hereinafter ‘Hendee’).
In regard to claim 9, Chan teaches its barrier can be made of any soft material that is waterproof (see [0020]) but does not specifically disclosing a oleofin.
Hendee teaches a protective system comprising a barrier made of polypropylene fabric (see col. 4, ln. 22). It is noted that polyproplylene fabric is commonly known in the art as olefin.
One of ordinary skill in the art would have found it obvious to provide a barrier made of olefin as taught by Hendee, in the system of Chan, so as to provide a barrier that is flexible, ultraviolet and temperature resistant, strong and of low cost.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Burnham US 8,851,198 B2 (hereinafter ‘Burnham’).
In regard to claim 17, Chan does not explicitly teach one or more double-sided seal elements used to couple together and seal two adjacent barrier panels.
It is noted that providing more than one barrier panel would have been obvious to one of ordinary skill in the art since it involves mere duplication of parts so as to facilitate expansion of the covered area in the event it is needed. 
Burhham teaches a protection system comprising one or more double sided seal elements (140) used to couple together and seal two adjacent barrier panels.
It would have been obvious to one of ordinary skill in the art to provide sealing elements like the ones used by Burnham, in the barrier of Chan so as to enable enlargement of the area to be protected without compromising the functionality of the system, or, to enable installation of the barrier in sections thus facilitating installation. 





Allowable Subject Matter
Claims 3-8, 11, 12, 14, 16, 19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21, 23 and 24 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggests a system for protecting structures as recited in claim 21, in particular, the prior art lacks a barrier panel comprising an inflatable tubing extending through a hem along the edge and forming a seal between the barrier and at least one of the attachments, as recited within the context of the claim.

Response to Arguments
Applicant's arguments with respect to the Chan reference have been fully considered but they are not persuasive. The examiner maintains that Chan teaches the device of claims 1 and 13 as noted in the above rejections.
Applicant’s arguments with respect to Villareal, Ouyang, Thieding and Olkin are persuasive, therefore the rejections in view of said references have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633